           Case 2:18-cv-00153-APG-GWF Document 16 Filed 10/04/18 Page 1 of 2



 1   RICHARD A. HARRIS, ESQ.
     Nevada State Bar No. 505
 2   JOSHUA HARRIS, ESQ.
     Nevada State Bar No. 9580
 3   RICHARD HARRIS LAW FIRM
     801 S FOURTH ST.
 4   LAS VEGAS NV 89101
     Ph: (702) 444-4392
 5   Fax: (702) 444-4455
     Email: josh@richardharrislaw.com
 6    Attorney for Plaintiff
 7
 8
 9                                UNITED STATES DISTRICT COURT
10                                       DISTRICT OF NEVADA
11
12
     ROSARIO L. BARAJAS,
13                                                                 Case No. 2:18-cv-00153-APG-GWF
            Plaintiff,
14                                                                 SECOND STIPULATION FOR
                                                                   EXTENSION OF TIME TO FILE
15                                                                 MOTION FOR REMAND
     vs.
16
     COMMISSIONER of Social Security
17
            Defendant.
18
19          Comes now Plaintiff, by and through her attorney, RICHARD HARRIS, ESQ., and
20   requests a FOURTEEN (14) calendar day extension of time, to file the MOTION TO FOR
21   REMAND, up to and including October 18, 2018.
22          Plaintiff’s current deadline to file the MOTION FOR REMAND is October 4, 2018.
23          The Appellate Attorney Writer had an electrical outage for the past several days impeding
24   her ability to work, thereby necessitating this extension request.
25          Via email on October 4, 2018 at 9:02 am, opposing counsel expressed no objection to the
26   extension.
27
28   ///
           Case 2:18-cv-00153-APG-GWF Document 16 Filed 10/04/18 Page 2 of 2



 1         It is therefore respectfully requested that Plaintiff be granted a FOURTEEN (14) calendar

 2   day

 3   extension of time to file the MOTION FOR REMAND up to and including

 4   October 18, 2018.

 5
 6    DATED this 4th day of October 2018.            DATED this 4th day of October 2018.
 7    /s/ Joshua Harris                              /s/ Michael K. Marriott
      JOSHUA HARRIS, ESQ.                            MICHAEL K. MARRIOTT, CSBN 280890
 8    Nevada State Bar No. 9580                      Special Assistant United States Attorney
      Richard Harris Law Firm                        160 Spear Street, Suite 800
 9    801 S Fourth St.                               San Francisco, California 94105
      Las Vegas NV 89101                             Telephone: (415) 977-8985
10    Ph: (702) 444-4392                             Facsimile: (415) 744-0134
      Fax: (702) 444-4455                            E-Mail: Michael.Marriott@ssa.gov
11    Email: josh@richardharrislaw.com               Attorneys for Defendant
      Attorney for Plaintiff
12
13
14
15                                                     IT IS SO ORDERED.
16
17                                                     _______________________________
                                                       United States Magistrate Judge
18
                                                       DATED: 10-5-2018
19
20
21
22
23
24
25
26
27
28
